                 Case 1:20-cv-01110-SAB Document 23 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LATISHA LINDA KAYE WOODS,                         Case No. 1:20-cv-01110-SAB

11                   Plaintiff,                        ORDER RE STIPULATION EXTENDING
                                                       BRIEFING SCHEDULE
12           v.
                                                       (ECF No. 22)
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                     Defendant.
15

16          Defendant’s opposition brief is currently due August 24, 2021, following a first extension

17 granted on July 1, 2021. (ECF No. 21.) On August 20, 2021, a second stipulation was filed to

18 further extend the time for Defendant to file an opposition brief due to the current extraordinary

19 workload of the regional office, and an unexpected out of state funeral. (ECF No. 22.) The
20 Court finds good cause to grant the stipulated request.

21          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

22          1.       Defendant’s opposition brief shall be filed on or before September 23, 2021; and

23          2.       Plaintiff’s reply, if any, shall be filed on or before October 8, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:        August 20, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
